J-A27013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: N.S.D., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.M., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1138 MDA 2022

                 Appeal from the Decree Entered July 13, 2022
     In the Court of Common Pleas of York County Orphans' Court at No(s):
                                 2021-0153a


BEFORE:      DUBOW, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                           FILED: NOVEMBER 22, 2022

        A.M. (“Father”) appeals from the Decree terminating his parental rights

to minor child, N.S.D. (“Child”). After careful review, we affirm.

        Child was born in March 2020 and suffered withdrawal symptoms due

to the prenatal drug addiction of Child’s mother (“Mother”). The York County

Offices of Children, Youth, and Families (“the Agency”) removed Child from

Mother’s custody soon after her birth.1,           2   The court adjudicated Child

dependent and granted custody to the Agency on April 7, 2020. The Agency

placed Child in her pre-adoptive kinship foster home in April 2020. Following

numerous       permanency      review     hearings,    the   court   changed   Child’s
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   Child’s birth certificate does not contain a father’s name.

2 The court ultimately terminated Mother’s parental rights. She is not a party
to this appeal.
J-A27013-22



permanency goal on June 21, 2022, from reunification with a parent to

adoption, with a concurrent goal of placement with legal custodian relative.

        On July 9, 2021, the Agency filed a Petition to Involuntarily Terminate

Parental Rights of Mother (“TPR Petition”) and two named putative fathers.3

However, at the end of July 2021, when Child was nearly 17 months old,

Mother provided Father’s name to the Agency. Father and Mother had married

in 2017 and, although Father had been aware of Mother’s pregnancy in 2019,

he had had no contact with Mother since September 2019. Father moved to

Wisconsin in December 2019. The Agency contacted Father at the end of July

2021, and Father then indicated that he wanted to be a resource for Child.

        Father began to pay child support, requested photographs and visits

with Child, and sent gifts for Child at Christmas, Easter, and her birthday.

Because Child’s permanency goal had been changed to adoption in June 2021,

Father did not have a family service plan.       The Agency and Father had

“sporadic” communication, and Father “often would not respond to Agency

attempts to contact him.”4 Although Father secured permission from the court

to participate in the permanency review hearing in December 2021 via video


____________________________________________


3 The court granted the Agency’s motion for an order to serve the petition for
involuntary termination via publication after Mother and the two putative
fathers could not be located for service in person or by mail. Notably, the
Agency did not name Father in this TPR Petition because Mother had not
identified him yet.

4   Brief of Appellee and GAL at 12.


                                           -2-
J-A27013-22



conference, Father did not log on or otherwise participate. In addition, Father

would not return to Pennsylvania.

       On April 20, 2022, the Agency filed an amended TPR Petition, requesting

to terminate the parental rights of Mother, Father, and the two named putative

fathers. The Agency served Father in Wautoma, Wisconsin, where he then

resided under probationary supervision.5

       On July 13, 2022, when Child was just over 27 months old, the court

held a hearing on the termination petition.6     Mother and the two named

putative fathers, each of whom had been served by publication, did not

appear.     Father appeared via video conference and was represented by

counsel. The pre-adoptive parents also appeared at the hearing with Child.

       The court heard testimony from Karen Rose, a supervisor with the

Agency and Father. The court also admitted the record from the dependency

proceedings into evidence. Ms. Rose testified that because the Agency learned


____________________________________________


5 Father had pled guilty in December 2017 to a charge of Simple Assault in
connection with a September 2017 attack on Child’s mother in Lancaster
County, as well as drug possession charges and accident involving damage to
a vehicle. The court sentenced him to a term of probation in December 2017.
N.T. TPR Hearing at 31. Father fled to his home state of Wisconsin when he
was released from jail. Ultimately, he returned to Pennsylvania and the
Pennsylvania probation authorities allowed Father to move to Wisconsin where
his probation is monitored by Wisconsin probation authorities.

6 Child’s guardian ad litem also served as Child’s legal counsel and the trial
court found that counsel’s dual status did not present a conflict. See N.T. TPR
Hearing at 48. The judge who presided at each dependency hearing also
presided at the parental rights termination hearing.


                                           -3-
J-A27013-22



of Father’s existence only a week prior to the goal change, Father did not have

a family service plan prior to or after the Agency was able to connect with

him. She also testified that Child had never met Father. Ms. Rose further

testified that, although Father had been assessed for $407 per month in child

support, he stopped paying on March 1, 2022, and is over $2,000 in arrears.

In addition, she stated that Father has never provided documentation as to a

lawful source of income or safe, stable, and appropriate housing for himself

and Child.

        With respect to Child’s best interests, Ms. Rose testified that she has

observed Child with her pre-adoptive foster parents in their home, which she

opined is safe and secure, and that Child refers to her foster parents as

“mommy” and “daddy.”7 Ms. Rose further testified that removing Child from

her pre-adoptive parents would negatively impact Child because it is the only

home, and they are the only parents, that Child has ever known. Ms. Rose

concluded that termination of Father’s parental rights would not negatively

impact Child and would, in fact, provide permanency to Child.

        Father testified that he has lived with his grandmother in Wautoma,

Wisconsin, for the past year, and is a trained chef. However, he suffered a

serious car accident in February 2022 and lost his job as a result. He stated

that he has not been able to work since the car accident due to his physical

rehabilitation efforts and requires a medical release to get back to work, which
____________________________________________


7   Id. at 18-19.


                                           -4-
J-A27013-22



he has not yet received. Father further testified that, although he was aware

in September 2017 that mother was pregnant, he learned of Child’s birth from

a Facebook post. He also stated that Mother would not respond to his efforts

to reach her because “[a]s she would say, I abandoned her.” N.T. TPR Hearing

at 38. Father stated that although he had been addicted to drugs, he had

been clean for two years but would not move back to Pennsylvania because it

was where his drug addiction began and moving back “wouldn’t be in the

interest of me or [C]hild.” Id. at 40-41. Father further testified that he knew

Mother was a drug addict when they were together but stated that at no point

did he try to reach out to the Agency to inquire about Child after learning of

Child’s birth. In fact, it was not until July 2021 when the Agency reached him

that he began to inquire about Child’s status. Id.

       At the close of testimony, Child’s GAL/legal counsel made a statement

that it would be in Child’s best interests, as well as in Child’s legal interests,

to terminate Father’s parental rights.8

       The court then terminated Father’s parental rights pursuant to 23

Pa.C.S. § 2511(a)(1), (2), (5), (8) and (b). The court emphasized, among

other things, that Child does not know Father and Father “has presented no

reasonable plan for him to get to know [C]hild or to complete any of the

services that would be required such that we could move [C]hild to his care
____________________________________________


8 See id. at 47-48 (where GAL/legal counsel opines it would be against Child’s
best interests to remove her from the only home and the only parents she has
known in her entire life “minus eight days” and “presumes” that Child’s legal
interest would be to stay with her current “mommy and daddy.”).

                                           -5-
J-A27013-22



and custody, nor that that would occur within a reasonable time.” N.T. TPR

Hearing at 56. With respect to Section 2511(b), the court noted that it

observed Child interact with the foster parents throughout the termination

proceeding, and that “[i]t is extremely clear that she is bonded [with them],

that she feels comfortable, that she is well taken care of, and that it would be

extremely detrimental to uproot her from the only home she has ever known

and move her across the country to live with a stranger who has not availed

himself of the opportunities that he could have taken to come here and be

more involved.” Id. at 57.

      Father timely appealed. Both Father and the trial court complied with

Pa.R.A.P. 1925.

      Father challenges the trial court’s involuntary termination of his parental

rights under subsections (1), (2), (5), and (8) of 23 Pa.C.S. § 2511(a). When

we review a trial court’s decision to grant or deny a petition to involuntarily

terminate parental rights, we must accept the findings of fact and credibility

determinations of the trial court if the record supports them. In re T.S.M.,

71 A.3d 251, 267 (Pa. 2013). “If the factual findings are supported, appellate

courts review to determine if the trial court made an error of law or abused

its discretion.” Id. (citation omitted). “Absent an abuse of discretion, an error

of law, or insufficient evidentiary support for the trial court’s decision, the

decree must stand.”     In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009)

(citation omitted).   We may not reverse merely because the record could

support a different result. T.S.M., 71 A.3d at 267. We give great deference

                                      -6-
J-A27013-22



to the trial courts “that often have first-hand observations of the parties

spanning multiple hearings.” Id. Moreover, “[t]he trial court is free to believe

all, part, or none of the evidence presented, and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,

855 A.2d 68, 73-74 (Pa. Super. 2004) (citation omitted).

      Section 2511 of the Adoption Act, 23 Pa.C.S. § 2511, governs

termination of parental rights, and requires a bifurcated analysis. “Initially,

the focus is on the conduct of the parent.” In re Adoption of A.C., 162 A.3d

1123, 1128 (Pa. Super. 2017) (citation omitted).          “The party seeking

termination must prove by clear and convincing evidence that the parent’s

conduct satisfies the statutory grounds for termination delineated in Section

2511(a).” Id. (citation omitted). If the court determines that the parent’s

conduct warrants termination of his or her parental rights, the court then

engages in “the second part of the analysis pursuant to Section 2511(b):

determination of the needs and welfare of the child under the standard of best

interests of the child.” Id. (citation omitted). Notably, we need only agree

with the court’s decision as to any one subsection of Section 2511(a), as well

as Section 2511(b), to affirm the termination of parental rights. In re K.Z.S.,

946 A.2d 753, 758 (Pa. Super. 2008).

      Appellant challenges the court’s termination of his parental rights

pursuant to Section 2511(a)(2). Section 2511(a)(2) provides for termination

of parental rights where the petitioner demonstrates by clear and convincing

evidence that “[t]he repeated and continued incapacity, abuse, neglect or

                                     -7-
J-A27013-22



refusal of the parent has caused the child to be without essential parental

care, control or subsistence necessary for his physical or mental well-being

and the conditions and causes of the incapacity, abuse, neglect or refusal

cannot or will not be remedied by the parent.” 23 Pa.C.S. § 2511(a)(2); In re

Adoption of S.P., 47 A.3d 817, 827 (Pa. 2012).     The grounds for termination

of parental rights under Section 2511(a)(2) due to parental incapacity are not

limited to affirmative misconduct; those grounds may also include acts of

refusal as well as incapacity to perform parental duties. In re N.A.M., 33

A.3d 95, 100 (Pa. Super. 2011). Thus, sincere efforts to perform parental

duties may still be insufficient to remedy an incapacity. In re Z.P., 994 A.2d

1108, 1117 (Pa. Super 2010). This is because subsection (a)(2) “emphasizes

the child’s present and future need for essential parental care, control or

subsistence necessary for his physical or mental well-being,” especially “where

disruption of the family has already occurred and there is no reasonable

prospect for reuniting it.” Id. (citation and emphasis omitted).

       In his brief, Father contends that after the Agency contacted him, he

made “repeated requests for Interstate Compact investigation that would have

assess[ed] his ability to serve as a parent to [] Child” but “that investigation

never took place.” Father’s Br. at 9, 14.9 Father also argues that “he testified

____________________________________________


9Although Father alleges that he asked the Agency to conduct an investigation
under the Interstate Compact for the Placement of Children (“ICPC”), 62 P.S.
§ 761, the court found on April 21, 2022, that Father had not requested an
ICPC investigation. See Permanency Review Order, 4/21/22, at 1. Father has
(Footnote Continued Next Page)


                                           -8-
J-A27013-22



that he has housing, family support and employment in Wisconsin” and has

complied with the terms of his probation, including treatment for domestic

violence and substance abuse. Id. He concludes that the Agency did not

show by clear and convincing evidence that he is incapable of parenting. Id.

       In finding that the Agency met its burden under subsection (a)(2), the

trial court concluded that, while the evidence showed Father had made some

efforts toward establishing a connection with Child after being contacted by

the Agency, “[t]here are many things Father could have done that he has not

done.”    Trial Ct. Op., dated 8/11/22, at 8.

       This is not to question that Mother put up obstacles [to prevent
       Father’s involvement in the dependency proceedings], that
       geography created an obstacle, or that he has [had] physical
       limitations in the past few months. But he has known that he had
       a child since the birth of [C]hild. A period of over two years. What
       is most concerning for the [c]ourt is that this child may have been
       in the care or he may have believed [C]hild to be in the care of
       Mother or someone, and even still took no steps to contact anyone
       in authority in York county to ensure the safety of the child to
       whom he owed a duty of care.

Id. at 8-9.

       The court also noted its appreciation that Father “has stepped up” and

found credible testimony that Mother herself put up some obstacles to prevent

his involvement in the dependency proceedings.            Id. at 5. The court

____________________________________________


not cited to a relevant portion of the record to support his assertion and our
review of the dependency and adoption records reveals no such evidence
exists. We further note that the ICPC explicitly does not apply to a legal parent
bringing his or her child to another state to live with a relative or non-agency
guardian. 62 P.S. § 761, Art. VIII(a).

                                           -9-
J-A27013-22


nonetheless expressed that many of the obstacles that stopped Father from

becoming involved in Child’s life from the beginning were “of his own making.”

Id. at 5. The court noted case law holding that a parent must take the effort

to maintain a place of importance in the child’s life with good faith efforts and

utilize all available resources to preserve a parental relationship while resisting

obstacles placed in the path of the parent/child relationship. See id. at 5-6

(citing In re: B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004)).

      In summary, being a parent is an affirmative responsibility.
      Notably, during the testimony, essentially at one point Father
      indicated that he was working on himself but [C]hild was in his
      mind. While we appreciate that he may love and care about
      [C]hild and that he was taking time to work on himself, a child is
      not in a deep freeze waiting for a more convenient time for him to
      be a parent. Given the circumstances, it is unreasonable for him
      to have continued to completely absent himself from
      Pennsylvania, even though his probation was out of Lancaster
      County, such that he could not even perform a paternity test, let
      alone anything else related to his parental duties.

Id. at 7-8.

      Based on our review of the record, we conclude that the court’s factual

findings are supported by the record and the court did not abuse its discretion

or err as a matter of law in involuntarily Father’s parental rights pursuant to

Section 2511(a)(2). As noted by the court, Father made no effort to find Child

after learning of her birth and Father remained a stranger to Child at the time

of the termination hearing. While he made some efforts to connect with Child

after the Agency called him in July 2021, his efforts were minimum at best

and did not show that he was utilizing all resources available to him and taking


                                      - 10 -
J-A27013-22


affirmative steps to overcome his obstacles to institute a parent/child

relationship where none had existed in Child’s short life.

       Accordingly, we affirm the Decree terminating Father’s parental rights

to Child.10

       Decree affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2022




____________________________________________


10Father has not challenged the court’s finding that the Agency had showed
that termination was appropriate under 23 Pa.C.S. § 2511(b). Any issue he
could have raised is, thus, waived. We nonetheless observe that the trial
court’s findings of fact regarding the lack of a bond between Child and Father
and the strong bond Child has with her pre-adoptive family with whom she
has lived her entire life are supported by the record. As the record supports
the trial court’s findings regarding Section 2511(b), we conclude that the
court did not abuse its discretion or err as a matter of law determining that it
would be in Child’s best interests to terminate Father’s parental rights.

                                          - 11 -